DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An 
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/323357. Although the claims at issue are not identical, they are not patentably distinct from each other because they deal with a controller that changes a design surface. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,053,667. Although the claims at issue are not identical, they are not patentably distinct from each other because they deal with a controller that changes a design surface.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yei (U.S. Patent Application Publication No. 2016/0076223).
As to Claim 1, Yei discloses a control system for a work vehicle including a travel device and a work implement (Figure 2 and Paragraph 0019), the control system comprising: a controller configured to control the work implement according to a predetermined target value, determine whether a slip of the travel device has occurred during control of the work implement, and change the target value according to a result of determination of the slip (Figure 3, Paragraphs 0032, 0093, 0036, 0039, 0042, 0043, 0044 and 0045, Claim 8). 
As to Claim 2, Yei discloses the invention of Claim 1 (Refer to Claim 1 discussion). Yei also discloses wherein the controller is further configured to increase the target value upon determining that 
As to Claim 3, Yei discloses the invention of Claim 1 (Refer to Claim 1 discussion). Yei also discloses wherein the controller is further configured to increase the target value upon determining that the slip has not occurred for a predetermined number of consecutive times (Figure 3, Paragraphs 0032, 0093, 0036, 0039, 0042, 0043, 0044 and 0045, Claim 8).
As to Claim 4, Yei discloses the invention of Claim 1 (Refer to Claim 1 discussion). Yei also discloses wherein the controller is further configured to decrease the target value upon determining that the slip has occurred (Figure 3, Paragraphs 0032, 0093, 0036, 0039, 0042, 0043, 0044 and 0045, Claim 8). 
As to Claim 5, Yei discloses the invention of Claim 1 (Refer to Claim 1 discussion). Yei also discloses wherein the controller is further configured to determine a target design surface indicating a target trajectory of the work Page 5 of 9Serial No.: New - PCT/ JP2018/017984 Nat'l Phase Filed: Herewith implement according to the target value, and increase a distance from an as-built surface of a work target to the target design surface as the target value increases (Figure 3, Paragraphs 0032, 0093, 0036, 0039, 0042, 0043, 0044 and 0045, Claim 8).  
As to Claim 6, Yei discloses the invention of Claim 1 (Refer to Claim 1 discussion). Yei also discloses wherein the target value is a target soil amount, and the controller is further configured to control the work implement so that a soil amount to be dug by the work implement coincides with the target soil amount (Figure 3, Paragraphs 0032, 0093, 0036, 0039, 0042, 0043, 0044 and 0045, Claim 8).  
As to Claim 7, Yei discloses the invention of Claim 1 (Refer to Claim 1 discussion). Yei also discloses wherein the target value is a target traction force, and the controller is further configured to control the work implement so that a traction force of the work vehicle coincides with the target traction force (Figure 3, Paragraphs 0032, 0093, 0036, 0039, 0042, 0043, 0044 and 0045, Claim 8).  
As to Claim 8, Yei discloses the invention of Claim 1 (Refer to Claim 1 discussion). Yei also discloses wherein the controller is further configured to determine whether the slip has occurred during execution of a first work path, and determine the target value for a second work path according to a result of determination of the slip (Figure 3, Paragraphs 0032, 0093, 0036, 0039, 0042, 0043, 0044 and 0045, Claim 8).  
Claim 9, Yei discloses a method for controlling a work implement (Figure 2 and Paragraph 0019) performed by a controller, the method comprising: controlling the work implement according to a predetermined target value; determining whether a slip of a travel device has occurred during control of the work implement; and changing the target value according to a result of determination of the slip (Figure 3, Paragraphs 0032, 0093, 0036, 0039, 0042, 0043, 0044 and 0045, Claim 8).  
As to Claim 10, Yei discloses the invention of Claim 9 (Refer to Claim 9 discussion). Yei also discloses wherein the changing the target value includes increasing the target value upon determining that the slip has not occurred (Figure 3, Paragraphs 0032, 0093, 0036, 0039, 0042, 0043, 0044 and 0045, Claim 8).  
As to Claim 11, Yei discloses the invention of Claim 9 (Refer to Claim 9 discussion). Yei also discloses wherein the changing the target value includes increasing the target value upon determining that the slip has not occurred for a predetermined number of consecutive times (Figure 3, Paragraphs 0032, 0093, 0036, 0039, 0042, 0043, 0044 and 0045, Claim 8).  
As to Claim 12, Yei discloses the invention of Claim 9 (Refer to Claim 9 discussion). Yei also discloses wherein the changing the target value includes decreasing the target value upon determining that the slip has occurred (Figure 3, Paragraphs 0032, 0093, 0036, 0039, 0042, 0043, 0044 and 0045, Claim 8).  
As to Claim 13, Yei discloses the invention of Claim 9 (Refer to Claim 9 discussion). Yei also discloses further comprising: determining a design surface indicating a target trajectory of the work implement according to the target value; and increasing a distance form an as-built surface of a work target to the target design surface as the target value increases (Figure 3, Paragraphs 0032, 0093, 0036, 0039, 0042, 0043, 0044 and 0045, Claim 8).  
As to Claim 14, Yei discloses the invention of Claim 9 (Refer to Claim 9 discussion). Yei also discloses wherein the target value is a target soil amount, and the controlling the work implement includes controlling the work implement so that a soil amount to be dug by the work implement coincides with the target soil amount (Figure 3, Paragraphs 0032, 0093, 0036, 0039, 0042, 0043, 0044 and 0045, Claim 8).  
As to Claim 15, Yei discloses the invention of Claim 9 (Refer to Claim 9 discussion). Yei also discloses wherein the target value is a target traction force, and the controlling the work implement 
As to Claim 16, Yei discloses the invention of Claim 9 (Refer to Claim 9 discussion). Yei also discloses further comprising: determining whether the slip has occurred during execution of a first work path; and determining the target value for a second work path according to a result of determination of the slip (Figure 3, Paragraphs 0032, 0093, 0036, 0039, 0042, 0043, 0044 and 0045, Claim 8).  
As to Claim 17, Yei discloses a work vehicle comprising: a travel device (Figure 2 and Paragraph 0019); a work implement (Figure 2 and Paragraph 0019); and a controller configured to control the work implement according to a predetermined target value, determine whether a slip of the travel device has occurred during control of the work implement, and change the target value according to a result of determination of the slip (Figure 3, Paragraphs 0032, 0093, 0036, 0039, 0042, 0043, 0044 and 0045, Claim 8).  
As to Claim 18, Yei discloses the invention of Claim 17 (Refer to Claim 17 discussion). Yei also discloses wherein the controller is further configured to increase the target value upon determining that the slip has not occurred (Figure 3, Paragraphs 0032, 0093, 0036, 0039, 0042, 0043, 0044 and 0045, Claim 8).  
As to Claim 19, Yei discloses the invention of Claim 17 (Refer to Claim 17 discussion). Yei also discloses wherein the controller is further configured to increase the target value upon determining that the slip has not occurred for a predetermined number of consecutive times (Figure 3, Paragraphs 0032, 0093, 0036, 0039, 0042, 0043, 0044 and 0045, Claim 8).  
As to Claim 20, Yei discloses the invention of Claim 17 (Refer to Claim 17 discussion). Yei also discloses wherein the controller is further configured to decrease the target value upon determining that the slip has occurred (Figure 3, Paragraphs 0032, 0093, 0036, 0039, 0042, 0043, 0044 and 0045, Claim 8).
Claims 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Komatsu (Japan Patent Publication No 10-88612).
Claim 1, Komatsu discloses a control system for a work vehicle (#1) including a travel device (#5) and a work implement (#7), the control system comprising: a controller (#41) configured to control the work implement according to a predetermined target value, determine whether a slip of the travel device has occurred during control of the work implement, and change the target value according to a result of determination of the slip (At least paragraphs 0001, 0024-0028, 0037, 0038). 
As to Claim 2, Komatsu discloses the invention of Claim 1 (Refer to Claim 1 discussion). Komatsu also discloses wherein the controller is further configured to increase the target value upon determining that the slip has not occurred (At least paragraphs 0001, 0024-0028, 0037, 0038).  
As to Claim 3, Komatsu discloses the invention of Claim 1 (Refer to Claim 1 discussion). Komatsu also discloses wherein the controller is further configured to increase the target value upon determining that the slip has not occurred for a predetermined number of consecutive times (At least paragraphs 0001, 0024-0028, 0037, 0038).
As to Claim 4, Komatsu discloses the invention of Claim 1 (Refer to Claim 1 discussion). Komatsu also discloses wherein the controller is further configured to decrease the target value upon determining that the slip has occurred (At least paragraphs 0001, 0024-0028, 0037, 0038). 
As to Claim 5, Komatsu discloses the invention of Claim 1 (Refer to Claim 1 discussion). Komatsu also discloses wherein the controller is further configured to determine a target design surface indicating a target trajectory of the work Page 5 of 9Serial No.: New - PCT/ JP2018/017984 Nat'l Phase Filed: Herewith implement according to the target value, and increase a distance from an as-built surface of a work target to the target design surface as the target value increases (At least paragraphs 0001, 0024-0028, 0037, 0038).  
As to Claim 6, Komatsu discloses the invention of Claim 1 (Refer to Claim 1 discussion). Komatsu also discloses wherein the target value is a target soil amount, and the controller is further configured to control the work implement so that a soil amount to be dug by the work implement coincides with the target soil amount (At least paragraphs 0001, 0024-0028, 0037, 0038).  
As to Claim 7, Komatsu discloses the invention of Claim 1 (Refer to Claim 1 discussion). Komatsu also discloses wherein the target value is a target traction force, and the controller is further configured to control the work implement so that a traction force of the work vehicle coincides with the target traction force (At least paragraphs 0001, 0024-0028, 0037, 0038).  
Claim 8, Komatsu discloses the invention of Claim 1 (Refer to Claim 1 discussion). Komatsu also discloses wherein the controller is further configured to determine whether the slip has occurred during execution of a first work path, and determine the target value for a second work path according to a result of determination of the slip (At least paragraphs 0001, 0024-0028, 0037, 0038).  
As to Claim 9, Komatsu discloses a method for controlling a work implement (#7) performed by a controller (#41), the method comprising: controlling the work implement according to a predetermined target value; determining whether a slip of a travel device (#5) has occurred during control of the work implement; and changing the target value according to a result of determination of the slip (At least paragraphs 0001, 0024-0028, 0037, 0038).  
As to Claim 10, Komatsu discloses the invention of Claim 9 (Refer to Claim 9 discussion). Komatsu also discloses wherein the changing the target value includes increasing the target value upon determining that the slip has not occurred (At least paragraphs 0001, 0024-0028, 0037, 0038).  
As to Claim 11, Komatsu discloses the invention of Claim 9 (Refer to Claim 9 discussion). Komatsu also discloses wherein the changing the target value includes increasing the target value upon determining that the slip has not occurred for a predetermined number of consecutive times (At least paragraphs 0001, 0024-0028, 0037, 0038).  
As to Claim 12, Komatsu discloses the invention of Claim 9 (Refer to Claim 9 discussion). Komatsu also discloses wherein the changing the target value includes decreasing the target value upon determining that the slip has occurred (At least paragraphs 0001, 0024-0028, 0037, 0038).  
As to Claim 13, Komatsu discloses the invention of Claim 9 (Refer to Claim 9 discussion). Komatsu also discloses further comprising: determining a design surface indicating a target trajectory of the work implement according to the target value; and increasing a distance form an as-built surface of a work target to the target design surface as the target value increases (At least paragraphs 0001, 0024-0028, 0037, 0038).  
As to Claim 14, Komatsu discloses the invention of Claim 9 (Refer to Claim 9 discussion). Komatsu also discloses wherein the target value is a target soil amount, and the controlling the work implement includes controlling the work implement so that a soil amount to be dug by the work implement coincides with the target soil amount (At least paragraphs 0001, 0024-0028, 0037, 0038).  
Claim 15, Komatsu discloses the invention of Claim 9 (Refer to Claim 9 discussion). Komatsu also discloses wherein the target value is a target traction force, and the controlling the work implement includes controlling the work implement so that a traction force of the work vehicle coincides with the target traction force (At least paragraphs 0001, 0024-0028, 0037, 0038).  
As to Claim 16, Komatsu discloses the invention of Claim 9 (Refer to Claim 9 discussion). Komatsu also discloses further comprising: determining whether the slip has occurred during execution of a first work path; and determining the target value for a second work path according to a result of determination of the slip (At least paragraphs 0001, 0024-0028, 0037, 0038).  
As to Claim 17, Komatsu discloses a work vehicle comprising: a travel device (#5); a work implement (#7); and a controller (#41) configured to control the work implement according to a predetermined target value, determine whether a slip of the travel device has occurred during control of the work implement, and change the target value according to a result of determination of the slip (At least paragraphs 0001, 0024-0028, 0037, 0038).  
As to Claim 18, Komatsu discloses the invention of Claim 17 (Refer to Claim 17 discussion). Komatsu also discloses wherein the controller is further configured to increase the target value upon determining that the slip has not occurred (At least paragraphs 0001, 0024-0028, 0037, 0038).  
As to Claim 19, Komatsu discloses the invention of Claim 17 (Refer to Claim 17 discussion). Komatsu also discloses wherein the controller is further configured to increase the target value upon determining that the slip has not occurred for a predetermined number of consecutive times (At least paragraphs 0001, 0024-0028, 0037, 0038).  
As to Claim 20, Komatsu discloses the invention of Claim 17 (Refer to Claim 17 discussion). Komatsu also discloses wherein the controller is further configured to decrease the target value upon determining that the slip has occurred (At least paragraphs 0001, 0024-0028, 0037, 0038).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501.  The examiner can normally be reached on Monday through Friday: 9:00AM to 5:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678